Citation Nr: 0121025	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  99-21 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death as a result of exposure to Agent Orange, or 
alternatively, as a result of exposure to ionizing radiation.

2.  Entitlement to Dependent's Educational Assistance 
benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from March 1952 to March 1955 
and from July 1958 to August 1984.  The appellant is the 
veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
the cause of the veteran's death and entitlement to 
Dependent's Educational Assistance benefits under 38 U.S.C.A. 
Chapter 35.  As addressed below, the Board has rephrased the 
issues listed on the title page to better reflect the 
appellant's contentions on appeal.

In reviewing the claims folder, the Board notes that the 
appellant appears to have alleged that the veteran was 
totally disabled due to service connected disability at the 
time of his death.  The evidence of record reveals that the 
veteran was given a line of duty determination for coronary 
artery disease, see 38 C.F.R. § 3.1(m), and a post-service 
diagnosis of insulin dependent diabetes mellitus.  See 66 
Fed. Reg. 23166-23169 (May 8, 2001) (creating a presumption 
of service connection for Type II diabetes mellitus for 
veteran's serving in the Republic of Vietnam during the 
Vietnam Era).  The Board is of the opinion that the record 
reasonably raises a claim for entitlement to Dependency and 
Indemnity Compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318.  This claim is referred to the RO for 
appropriate action.


REMAND

In a VA Form 21-4138 filing received in March 1998, the 
appellant alleged that the cause(s) of the veteran's death 
were related to his in-service exposure to Agent Orange 
and/or ionizing radiation.  The veteran died on August [redacted], 
1997 with the immediate cause of death, as listed on his 
Death Certificate, identified as respiratory failure due to 
(or as a consequence of) acute respiratory distress syndrome 
(ARDS), sepsis and esophagogastric anastomotic leak.  A 
significant condition contributing to his death, but not 
resulting in the underlying causes, was identified as stomach 
cancer.  

Claims based on exposure to ionizing radiation are entitled 
to special development, and service connection, with proof of 
exposure to ionizing radiation and manifestation of a 
"radiogenic disease."  38 C.F.R. § 3.311 (2000).  Cancer of 
the stomach, which has been identified as a significant 
condition contributing to the veteran's death, is listed as a 
"radiogenic disease."  38 C.F.R. § 3.311(b)(2)(ix) (2000).  
In this case, the appellant has submitted service department 
records showing that the veteran had been trained in the 
handling of nuclear weapons.  It is unclear, however, as to 
whether a Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141) was maintained on his behalf.  See 
generally 38 C.F.R. § 3.311(a)(2)(iii) (2000).  

The RO must consider, and develop, the appellant's "other 
exposure" radiation claim under 38 C.F.R. § 3.311(a)(2)(iii) 
prior to any further review by the Board.  Initially, the RO 
must undertake attempts to obtain the veteran's service 
medical and department records, to include requesting a copy 
of his DD Form 1141 (if maintained on his behalf).  See 
38 U.S.C.A. § 5103A(b)(3)) (West Supp. 2001).  Upon receipt 
of any additional records, if any, the RO should then forward 
the claims folder to the Under Secretary for Health for 
preparation of the veteran's probable dose estimate.  
Thereafter, the RO should review the dose estimate provided 
by the Under Secretary for Health and determine whether any 
additional development of the ionizing radiation claim is 
required under 38 C.F.R. § 3.311(b).

On remand, the RO should ensure complete development of the 
claims on appeal by contacting the appellant and requesting 
her to identify, by name(s), location(s) and date(s) of 
treatment, all of the veteran's private and VA providers of 
medical treatment since his discharge from service and/or any 
other evidence relevant to the claims on appeal.  The RO 
should also determine whether any further development is 
warranted under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Once all 
development has been completed, the RO should readjudicate 
the claims for service connection for the cause of the 
veteran's death as a result of exposure to Agent Orange, or 
alternatively, as a result of exposure to ionizing radiation 
and entitlement to Dependent's Educational Assistance 
benefits under 38 U.S.C.A. Chapter 35.

Accordingly, the case is REMANDED for the following action:

1.  The RO must undertake attempts to 
obtain the veteran's service medical and 
department records, to include requesting 
a copy of his DD Form 1141 (if maintained 
on his behalf).

2.  The RO should contact the appellant 
and request her to identify, by name(s), 
location(s) and date(s) of treatment, all 
of the veteran's private and VA providers 
of medical treatment since his discharge 
from service and/or any other evidence 
relevant to the claims on appeal.

3.  The RO should then forward the 
veteran's claims folder to the Under 
Secretary for Health for preparation of 
an estimate of his probable dose exposure 
to ionizing radiation in service. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)) are fully complied with and 
satisfied.

5.  Thereafter, the RO should consider 
whether the ionizing radiation claim 
requires any additional development under 
38 C.F.R. § 3.311(b).

6.  Thereafter, the RO should 
readjudicate the claims for service 
connection for the cause of the veteran's 
death as a result of exposure to Agent 
Orange, or alternatively, as a result of 
exposure to ionizing radiation and 
entitlement to Dependent's Educational 
Assistance benefits under 38 U.S.C.A. 
Chapter 35.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




